Citation Nr: 1523871	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  05-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to sinusitis and asthma.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1, service-connected degenerative arthritis of the left and right knees with meniscal tears, and/or service-connected frostbite injuries of the left and right feet.  

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic bronchitis, claimed as secondary to sinusitis.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sinusitis.

6.  Entitlement to an initial disability rating in excess of 30 percent for frostbite injury of the left foot. 

7.  Entitlement to an initial disability rating in excess of 30 percent for frostbite injury of the right foot.

8.  Entitlement to an increased rating for a bilateral foot fungus, to include dermatophytosis, currently evaluated as 30 percent disabling. 

9.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee with meniscal tear prior to October 17, 2012, and in excess of 20 percent thereafter.

10.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right knee with meniscal tear prior to October 17, 2012, and in excess of 20 percent thereafter.

11.  Entitlement to an initial disability rating in excess of 10 percent for bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1 prior to January 17, 2014, and in excess of 20 percent thereafter.

12.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left leg.

13.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2009, the Veteran testified before a Veterans Law Judge at the Las Vegas RO.  

In a September 2011 decision, the Board denied (1) an effective date earlier than September 15, 2000, for the award of service connection for frostbite injury of the right foot; (2) an effective date earlier than September 15, 2000, for the award of service connection for frostbite injury of the left foot; (3) an effective date earlier than October 11, 2000, for the award of service connection for degenerative arthritis of the right knee; (4) an effective date earlier than October 11, 2000, for the award of service connection for degenerative arthritis of the left knee; (5) an effective date earlier than October 11, 2000, for the award of service connection for bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1; and (6) additional compensation for allowable dependents.  

The Board remanded the remaining issues then on appeal for additional evidentiary development and due process considerations.  Those issues were:  (1) whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sinusitis; (2) entitlement to service connection for diabetes mellitus; (3) entitlement to service connection for bronchial asthma; (4) entitlement to an initial disability rating in excess of 30 percent for frostbite injury of the left foot; (5) entitlement to an initial disability rating in excess of 30 percent for frostbite injury of the right foot; (6) entitlement to an increased rating for bilateral dermatophytosis of the feet, currently evaluated as 30 percent disabling; (7) entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee; (8) entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right knee; and (9) entitlement to an initial rating in excess of 10 percent for bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1.  

While the matter was in remand status, the Veteran continued to pursue additional claims.  In March 2012, he perfected an appeal of a March 2011 rating decision denying service connection for a bilateral hip disability and sleep apnea.  In connection with his appeal, the Veteran requested another Board hearing at the RO.  

Also while the matter was in remand status, in a March 2013 rating decision, the RO increased the ratings for the Veteran's service-connected degenerative arthritis and meniscal tear of the right and left knees to 20 percent, effective October 17, 2012.  Although higher disability ratings were granted, the issues remain in appellate status, as the maximum schedular ratings were not assigned from the effective date of the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, in multiple statements submitted since that time, the Veteran has made clear his intentions to continue the appeal with respect to these issues.  Id.  

In May 2013, the Veteran testified at a Board hearing at the Las Vegas RO before the undersigned Veterans Law Judge.  A transcript of that hearing is currently associated with the Veteran's Virtual VA file but not his VBMS file.  In light of the Veteran's assertions at the May 2013 hearing, as set forth on the cover page of this decision, the Board has recharacterized the issue of service connection for asthma more broadly in order to clarify the nature of the benefit sought.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  It is clear that the Veteran is not prejudiced by the Board's recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993)..

In an August 2014 rating decision, the RO granted service connection for radiculopathy of the left and right legs and granted an initial 10 percent rating for each extremity, effective October 11, 2000.  Later that month, the Veteran initiated an appeal of the initial ratings assigned for his service-connected right and left leg radiculopathy.  The RO thereafter included the issues in an October 2014 Supplemental Statement of the Case and thereafter advised the Veteran that the issues were in appellate status.  See e.g. RO letter of April 17, 2015.  Although no VA Form 9 has been received, given the procedural history of these issues, the Board finds that the RO implicitly waived the requirement for filing a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that "VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly").  Thus, these issues have been included on the cover page of this decision.  

Also in the August 2014 rating decision referenced above, the RO increased the rating for the Veteran's spondylolisthesis disability to 20 percent, effective January 17, 2014.  Again, the Board also notes that although a higher rating was assigned for the Veteran's service-connected spondylolisthesis disability, the issue remains in appellate status, as the maximum schedular rating was not assigned from the effective date of the award of service connection.  AB, 6 Vet. App. at 38.  

In February 2015, the Board sent the Veteran a letter advising him that the Veterans Law Judge who had conducted the May 2009 Board hearing was no longer employed by VA.  He was advised that he therefore had the right to request an additional Board hearing.  In a March 2015 letter, the Veteran apparently declined the opportunity to attend another Board hearing, stating that:  

So, it is my sole responsibility to (Officially Inform You) that an (Immediate Correction Must Be Made Regarding My Current Claims) due to the (Fact That All My Current BVA Appeals) Must Be Based On My Last And Most Current Appeal & BVA Judge Hearing That Was Held That I Attended On (May 13th 2013) Before An Entirely (New BVA Judge) And I Have Two (Witnesses To This Fact) As Stated Earlier In This Complaint And For The Record, That (BVA Judge Is Still Employed By The BVA And As The Rules Stated Under Title-38 USC & 7107; 38 CFR & 20.707) Does State The Law Requires That The Judge Who Conducts A Hearing On An Appeal Must Participate In (Any Decision Making) On That Appeal!  And furthermore This (Also Applies to All Current BVA Judge Hearing Audio/Video Tape Transcripts With All My Current Appeal Claims & Issues Must BE Applied That Was Taken During My Most Current BVA Judge Hearing From (May 13, 2013)...So I m [sic] (Officially Requesting That This (Intentional VA Erroneous Attempt To Place My BVA Appeals In The Hands of Another "Corrupt Hand Pick BVA Judge" Be Immediately Stopped!

At his May 2013 Board hearing, the Veteran again raised the issue of entitlement to additional dependency compensation.  As set forth above, however, that issue has already been addressed by the Board in its prior September 2011 decision.  Absent any indication that the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims, the decision is final and will not be revisited here.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

At his May 2013 Board hearing, the Veteran alleged that a September 1987 RO determination denying an increased rating for a fungus infection of the feet, as well as service connection for a low back disability, a knee disability, and residuals of bilateral frozen feet, was clearly and unmistakably erroneous.  Additionally, at his May 2013 hearing and again in an April 2014 statement, the Veteran appeared to raise a claim of service connection for residuals of frostbite injuries to "Both Ankles & Upper Leg Areas Extending from the Ankles Up To Both Upper Shins Areas & Both Upper Legs Calf Areas."  See e.g. statement from Veteran received on April 9, 2014.  

The record currently available to the Board contains no indication that the Agency of Original Jurisdiction (AOJ) has adjudicated these issues.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for sleep apnea, diabetes mellitus, a respiratory disability, and sinusitis, and the issues of entitlement to higher ratings for frostbite injury of the left and right feet, a bilateral foot fungus, degenerative arthritis of the left and right knees with meniscal tears, bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease (lumbar spine disability), and radiculopathy of the right and left legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hip disorder was not present during active service, arthritis of the hips was not manifest to a compensable degree within one year of separation from active service, and the record indicates that the Veteran's current bilateral hip disorder is not causally related to his active service or any incident therein, nor is it causally related to or aggravated by his service-connected lumbar spine disability, service-connected degenerative arthritis of the left and right knees with meniscal tears, and/or service-connected residuals of frostbite injuries to the right and left feet.  

2.  In a September 1984 rating decision, the RO denied service connection for sinusitis.  The Veteran was duly notified of the RO's determination and his appellate rights in an October 1984 letter, but he did not appeal, nor was new and material evidence received in the following year.

3.  The evidence received since the last final September 1984 rating decision denying service connection for sinusitis includes evidence which relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim of service connection for sinusitis.
CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in active service, is not presumed to have been incurred in active service, and is not proximately due to, the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The September 1984 rating decision denying service connection for sinusitis is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

3.  New and material evidence has been received to warrant reopening of the claim of service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA with respect to the issues adjudicated in this decision.  

Regarding the Veteran's application to reopen his previously denied claim of entitlement to service connection for sinusitis, in light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to this issue.

With respect to the Veteran's claim of service connection for a bilateral hip disability, in a January 2010 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  The letter included the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  The Veteran's service treatment records are on file, as are all available post-service VA and private clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  In March 2011, the Veteran was afforded a VA medical examination in connection with his claim of service connection for a bilateral hip disability.  38 C.F.R. § 3.159(c)(4) (2014).  After reviewing the record, the Board finds that the examination report obtained is adequate.  The examination was conducted by a qualified medical professional who based his opinion on a physical examination of the Veteran, consideration of his reported medical history, as well as full reading of all available records.  The examiner also provided a rationale for the opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

As set forth above, the Veteran has also had the opportunity to testify at two separate Board hearings, most recently before the undersigned Veterans Law Judge (VLJ) in May 2013.  During that hearing, the undersigned VLJ identified the issues on appeal and asked questions about the onset and development of those disabilities for which service connection is claimed, as well as the severity of those disabilities for which a higher disability rating is sought.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.

Service connection for a bilateral hip disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Finally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a bilateral hip disability, which he claims is secondary to his service-connected low back, bilateral knee, and/or bilateral foot disabilities.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the record contains no probative evidence that a bilateral hip disability was present during the Veteran's period of active service.  In that regard, the service treatment records show that the Veteran sought medical treatment on a frequent basis for multiple complaints, including low back pain.  The service treatment records, however, are entirely silent for complaints or findings regarding the bilateral hips.  The Board concludes that had the Veteran had hip symptomatology in service, he would have reported it, particularly when he sought medical treatment for his back complaints.  See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011); see also FED.R.EVID. 803(7) (providing that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Additionally, at his July 1980 military separation medical examination, the Veteran completed a report of medical history on which he registered multiple complaints, but made no reference to a hip disability.  Indeed, he specifically denied having or ever having had bone or joint deformities, arthritis, or bursitis.  Moreover, on clinical evaluation, the Veteran's musculoskeletal system was examined and determined to be normal.  

The record also contains no indication that arthritis of the hips was manifest to a compensable degree within one year of separation from active duty.  In that regard, in August 1983, the Veteran submitted an original application for VA benefits, seeking service connection for frostbite of the feet.  His application, however, is silent for reference to any other disability, including arthritis of the hips.  Additionally, medical evidence assembled in connection with that application is entirely silent for complaints or findings of a bilateral hip disorder.  That evidence includes VA clinical records dated from January 1981 to September 1983, as well as the report of a July 1984 VA medical examination, all of which are negative for complaints or findings of a bilateral hip disability.  Id; see also Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  

More contemporaneous clinical records note the Veteran's reports of hip pain beginning in 2006, more than twenty-five years after service separation, and becoming more severe in 2009.  Diagnoses include osteoarthritis of the hips.  The record on appeal, however, contains no indication that the Veteran's current bilateral hip disability is causally related to his active service or any incident therein.  Indeed, neither the Veteran nor his representative has specifically contended otherwise.  Rather, the Veteran appears to acknowledge that his bilateral hip disability arose well after service and seeks service connection secondary to his service-connected low back, bilateral knee, and bilateral foot disabilities.

After reviewing the voluminous record in its entirety, the Board finds that the preponderance of the evidence is against the claim, including based on secondary service connection or by way of aggravation.  In that regard, in February 2011, the Veteran was afforded a VA medical examination in connection with his claim of service connection for a bilateral hip disability.  After examining the Veteran and reviewing the record, the examiner diagnosed degenerative changes of the bilateral hips, right side greater than left.  He noted that the Veteran's service treatment records documented multiple complaints involving the back, but were void for complaints, treatment, or conditions involving either the right or left hip joints.  He explained that although the Veteran may have experienced referred pain from his low back, there was no history of direct injury to the hips during active duty and degenerative joint disease caused by referred pain is not supported in the medical literature.  The examiner further noted that the post-service clinical evidence was negative for complaints of hip pain for many years after service and further showed that the Veteran's service-connected orthopedic disabilities had not produced significant gait abnormalities.  For example, he observed that during a January 2008 VA examination, the Veteran exhibited no significant limp or list, was able to toe and heel gait without significant complaints of back pain, completed a full squat with complaints of back pain, and stood erect, with a symmetrical appearance and no complaints of hip pain during the examination.  Thus, he explained that the risk factor of an alteration in gait resulting in degenerative changes of weightbearing joints was not substantiated.  Rather, the examiner indicated that the Veteran exhibited multiple other risk factors for degenerative joint disease, including excessive weight and many years of moderate-to-heavy manual work as required by his employment.  The examiner explained that the Veteran's contention that his low back spondylolisthesis, bilateral knee, as well as his service-connected bilateral foot conditions, had caused his present bilateral degenerative hip condition was less consistent with the record and more consistent with other factors, including many years of heavy mechanical overuse as required by his occupation, the natural aging process of hip degeneration, and obesity.  In summary, the examiner indicated that it was his conclusion, based on his examination of the Veteran and review of the record, that the Veteran's present bilateral hip condition was less likely than not caused by, due to, aggravated by, incurred from injuries, accidents, and conditions which occurred during active military service or secondarily aggravated by the Veteran's service-connected low back condition with spondylolisthesis and degenerative disc disease, bilateral degenerative arthritis knees, and/or his bilateral foot disability.

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has the specialized expertise necessary to opine on the matter at issue in this case.  In addition, the examiner specifically addressed the Veteran's contentions, based his opinion on a review of the claims folder and an examination of the Veteran, and provided a detailed rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The Board notes that the other clinical evidence of record does not suggest that the Veteran's current bilateral hip disability is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.

For these reasons, the Board finds that the most probative evidence shows that a bilateral hip disability was not present during service or for many years thereafter, nor is it causally related to his active service or any incident therein, nor is it causally related to or aggravated by any service-connected disability.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral hip disability.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sinusitis

At his May 1976 military enlistment medical examination, the Veteran completed a report of medical history on which he indicated that he had a history of sinusitis.  The examiner diagnosed sinusitis, mild.  In-service treatment records show that in October 1978, a sinus series was performed in connection with the Veteran's complaints of congestion and tenderness in his sinuses.  No abnormalities were identified.  In April 1979, the Veteran was treated for an upper respiratory infection.  In August 1979 and May 1980, the Veteran was treated for episodes of hay fever.  At his July 1980 military separation medical examination, the Veteran completed a report of medical history on which he reported a history of sinusitis and hay fever in the Spring.  On clinical evaluation, his sinuses were normal.  

The post-service record on appeal includes VA clinical records showing that in January 1981, the Veteran sought treatment for cold symptoms and was diagnosed as having an upper respiratory infection.  The Veteran again sought treatment in September 1983, stating that he had had a cold, chest congestion, and sinus complaints which had come and gone since 1980.  The diagnosis was mild upper respiratory infection.  

At a VA medical examination in July 1984, the Veteran indicated that he had no problems with his sinuses currently, although he he had a history of experiencing allergies in the spring and summer manifested by itchy eyes and a severe head cold.  On examination, the sinuses were normal.  X-ray studies of the sinuses showed thickening in the frontal sinuses and sphenoid sinuses.  The maxillary and ethmoid sinuses were clear.  The examiner noted that the Veteran's sinuses were normal on physical examination.  

Based on this record, in a September 1984 rating decision, the RO denied service connection for sinusitis, finding that the recent VA examination failed to show a current chronic sinusitis disability related to the Veteran's military service.  The Veteran was notified of the RO's determination and his appellate rights in an October 1984 letter, but he did not appeal nor was new and material evidence received in the following year.  

In this appeal, the Veteran now seeks to reopen his previously denied claim of service connection for sinusitis.  

At his May 2013 Board hearing, the Veteran acknowledged that he had had a preexisting sinus condition at the time he entered active duty.  He indicated that he continued to experience sinusitis in service, although he contended that it had been misdiagnosed as hay fever and a cold.  As a result, he argued that his preexisting sinusitis was aggravated during service.  

VA clinical records assembled in connection with the Veteran's multiple claims include notations of a history of seasonal allergies and recurrent sinusitis/rhinitis.  In August 2005, the Veteran was diagnosed as having chronic sinusitis.  In February 2006, he reported a history of chronic allergic rhinosinusitis.  In September 2014, the Veteran sought treatment for a cough, congestion, and body aches for the past two days.  He claimed that he developed the same symptoms every year at approximately the same time so didn't know if he had allergies, although he claimed to have a history of asthma, sinusitis, and probable COPD.  The assessment was bronchitis/reactive airway disease/possible allergies.  In October 2014, the Veteran sought emergency treatment for post-nasal drip and congestion.  The diagnosis was sinusitis.  

The record also includes private medical records showing that in September 2008 and November 2009, the Veteran sought treatment for rhinorrhea and nasal congestion.  The diagnoses included seasonal allergic rhinitis and upper respiratory infection, respectively.  He subsequently received treatment for rhinosinusitis in December 2012.  In May and November 2013, his active problem list included acute sinusitis.  

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

As set forth above, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Where a disability is noted upon entry into service, however, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As noted, in a September 1984 rating decision, the RO denied service connection for sinusitis, finding that the record failed to document a current chronic sinusitis disability.  Although the Veteran was notified of this decision and his appellate rights in an October 1984 letter, he did not appeal nor was new and material evidence was received in the following year.  Under these circumstances, the RO's September 1984 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  Neither the Veteran nor his representative has argued otherwise.

In this appeal, the Veteran seeks to reopen his claim of service connection for sinusitis.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final September 1984 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.

The additional evidence includes additional post-service VA and private clinical records which contain multiple notations such as chronic sinusitis, recurrent sinusitis/rhinitis, and chronic allergic rhinosinusitis, as well as the Veteran's May 2013 hearing testimony to the effect that he has experienced ongoing sinus problems since service.  Given the basis for the RO's previous denial of the claim, i.e. that no current disability was shown, this additional evidence relates to an unestablished fact necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the Veteran's preexisting sinusitis was aggravated during service.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade, 24 Vet. App. at 117-18 (in evaluating whether new and material evidence has been received, VA must consider whether the newly submitted evidence would trigger VA's duty to assist if the claim were reopened, including the potential provision of a VA medical examination to assess whether there is a nexus between a current qualifying condition and service).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  In that regard, although the Veteran contends that his preexisting sinusitis was aggravated during service as a result of cold winters and the dust storms, the record contains no competent evidence supporting his theory of entitlement.  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

Entitlement to service connection for a bilateral hip disorder is denied.  

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for sinusitis is granted.  


REMAND

Service connection for sinusitis

As set forth above, the Veteran seeks service connection for sinusitis.  He contends that his preexisting sinusitis was aggravated during service beyond the natural progression of the disease as a result of cold winters and dust storms.  He has not yet been afforded a VA medical examination in connection with his claim.  Given the evidence of record, the Board finds that a VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Service connection for sleep apnea and a respiratory disorder, to include asthma and chronic bronchitis

The Veteran also seeks service connection for sleep apnea.  A review of the record reflects that the Veteran's service treatment records are entirely negative for complaints or findings of sleep apnea.  The post-service evidence reflects that the Veteran was not diagnosed as having sleep apnea until 2009, nearly three decades after service separation.  Indeed, the Veteran apparently does not contend otherwise.  Rather, he contends that he developed sleep apnea secondary to sinusitis.  

The Veteran also seeks service connection for a respiratory disorder, to include asthma, secondary to sinusitis.  Again, the Veteran's service treatment records are entirely silent for complaints or findings of a chronic respiratory disability, to include asthma.  At his July 1980 military separation medical examination, the Veteran completed a report of medical history on which he registered multiple complaints, but specifically denied having or ever having had asthma, shortness of breath, or a chronic cough.  Additionally, on clinical evaluation, his lungs and chest were examined and determined to be normal.  Moreover, a chest X-ray was performed and the results were negative for any abnormality.  

More contemporaneous post-service clinical records dated from 2001 do contain notations of treatment for various chronic respiratory conditions, including bronchitis, asthma, asthmatic bronchitis, and a long history of smoking.  The Veteran contends that his current respiratory disability developed because postnasal drip and congestion from his sinusitis eventually spread to his chest which caused him to develop a chronic respiratory disability, including asthma and bronchitis.  

Given the Veteran's contentions and the applicable legal criteria, the Board finds that the claim of service connection for sinusitis must be resolved prior to further consideration of his claims of entitlement to service connection for sleep apnea and a respiratory disability.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined and VA is required to decide those issues together).  Thus, a remand is necessary with respect to these issues.  

Finally, the Board notes that at his May 2013 hearing, the Veteran testified that his physician had advised him that congestion and phlegm from his sinusitis ran down his throat causing his bronchial tubes to close up.  The Veteran is advised that the record on appeal is currently negative for any probative evidence linking sinusitis to a chronic respiratory disability, to include asthma or bronchitis.  It would therefore be to his benefit to submit a statement from his physician memorializing the opinion purportedly linking a current chronic respiratory disability to sinusitis.  See 38 C.F.R. § 3.103 (2014).

Service connection for diabetes mellitus

The Veteran seeks service connection for diabetes mellitus.  Throughout the course of the claim, the Veteran has offered multiple theories of entitlement.  As best the Board can discern from the Veteran's multiple written statements and hearing testimony, he initially contended that his service-connected frostbite injuries of the feet with neuropathic pain caused or aggravated his diabetes mellitus.  He has also contended that his diabetes mellitus had its inception during active duty as evidenced by various in-service symptoms he claims to have experienced, including excessive thirst and urinary frequency.  In addition, he claims that the Army diet was very high in carbohydrates and sugar and that eating such a diet for four years led to his current condition.  The Veteran also claims that the Army failed to conduct appropriate diagnostic testing which would have detected his in-service diabetes mellitus.  See e.g. January 2006 statement from the Veteran.  Most recently, the Veteran has contended that he developed diabetes mellitus as a result of steroid medication prescribed for his sinusitis, as well as pain medication he uses for his service-connected orthopedic disabilities, both of which cause an increase in his blood sugar.  See e.g. January 2013 letter from Veteran; see also May 2013 Board hearing transcript.  

As a preliminary matter, the available record currently shows that diabetes mellitus was not present during the Veteran's active service or manifest to a compensable degree within one year of separation from active service.  In that regard, the Veteran's service treatment records are entirely silent for any indication of diabetes mellitus, to include the Veteran's claimed symptoms such as excessive thirst and urinary frequency.  Moreover, despite his claims to the contrary, the record clearly establishes that at his July 1980 military separation medical examination, laboratory testing was indeed performed and was negative for the presence of sugar in the urine.  Moreover, the Veteran's endocrine system was also examined and determined to be normal upon separation.  Finally, in connection with his separation examination, the Veteran completed a report of medical history on which he registered multiple complaints, but specifically denied having or ever having had sugar or albumin in the urine.  

The post-service clinical record on appeal shows that the Veteran was not diagnosed as having diabetes mellitus until 2002, more than two decades after service separation.  See e.g. Southwest Medical Associates, Inc. clinical record of January 25, 2002, noting diagnoses of obesity and new onset diabetes mellitus, type II; see also UMC record of November 8, 2002, noting diagnosis of new onset diabetes.  None of the post-service clinical evidence currently of record contains any indication that the Veteran's current diabetes mellitus is causally related to his active service or any incident therein.  

Moreover, the record shows that in October 2012, the Veteran was afforded a VA medical examination in connection with his claim of service connection for diabetes mellitus.  After examining the Veteran and reviewing the record, the examiner concluded that the Veteran's diabetes mellitus was not causally related to or aggravated by his service-connected frostbite residuals.  He explained that diabetes is caused by insulin resistance and frostbite is caused by tissue injury due to exposure to cold temperature.  Although diabetes, due to poor circulation and reduced nerve sensation, could aggravate frostbite injuries, the reverse is not true.  In other words, frostbite injuries do not cause or aggravate diabetes since the pathophysiology of cold injury does not involve any changes in the regulation of insulin.  

Since the October 2012 VA medical examination, however, the Veteran has raised an additional theory of entitlement, now claiming that his diabetes mellitus is caused or aggravated by steroidal medications prescribed for his sinusitis and/or sugar coated medication he uses for other conditions, including service-connected orthopedic disabilities.  He claims that these medications raise his blood sugar, leading to diabetes.  The RO has not yet had the opportunity to conduct appropriate development in light of this new theory of entitlement.  This should be accomplished on remand to ensure VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Higher ratings for frostbite injury of the left and right feet, a bilateral foot fungus, degenerative arthritis of the left and right knees with meniscal tears, and bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease

The Veteran has alleged that a September 1987 RO determination denying an increased rating for a fungus infection of the feet, as well as service connection for a low back disability, a knee disability, and residuals of bilateral frozen feet, was clearly and unmistakably erroneous.  Because the RO has not yet adjudicated the issue, the Board does not have jurisdiction over it and it has been referred to the AOJ for initial consideration.  38 C.F.R. § 19.9(b) (2014).

Given the Veteran's contentions and the applicable legal criteria regarding the issue of entitlement to an increased rating for a bilateral foot fungus, and the issues of entitlement to higher initial ratings for frostbite injuries of the left and right feet, degenerative arthritis of the left and right knees with meniscal tears, and bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease, the Board finds that the pending CUE issue should be resolved prior to further consideration of the Veteran's entitlement to higher ratings.  See Harris, 1 Vet. App. at 183.

Additionally, the Board finds that additional evidentiary development is also necessary.  

With respect to the Veteran's claim for higher ratings for degenerative arthritis of the left and right knees with meniscal tears, at his May 2013 Board hearing, the Veteran testified that since he was last examined for VA compensation purposes in October 2012, his service-connected right and left knee disabilities had increased in severity.  He stated that he was unable to walk like he used to and sometimes felt as if his knees were going to give out.  He claimed that he had had episodes of stumbling and falling and that he had attempted to obtain knee braces from his VA physician but had been unable to get an appointment.  

Under these circumstances, the Board finds that a contemporaneous VA medical examination is necessary to ensure that the Veteran's knee disabilities are appropriately evaluated.  See 38 C.F.R. § 3.159(c) (2014); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board also notes that a claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Although VA must avoid evaluating the same disability under various diagnoses, "[i]f the Veteran's symptoms are 'distinct and separate,' then the Veteran is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).

In this case, the evidence of record raises a question as to whether separate ratings are warranted for the Veteran's service-connected meniscal pathology and his service-connected arthritis.  The RO has assigned a combined rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5028, but it does not appear that the RO considered the possibility of whether separate compensable ratings are appropriate, as required by Esteban.  This matter should be accomplished on remand to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to his claim for a higher initial rating for his service-connected low back disability, the record shows that the Veteran was last afforded a VA medical examination in January 2014.  At that time, the examiner checked a box indicating that the Veteran did not have intervertebral disc syndrome and included no further comment on the existence or frequency of any incapacitating episodes.  Given the clinical evidence showing that the Veteran's service-connected low back disability includes lumbar degenerative disc disease with a protrusion at L5-S1, as well as the clinical evidence documenting bilateral radiculopathy, clarification is needed.  In addition, the Board notes that at his May 2013 hearing, the Veteran claimed that he had experienced several incapacitating episodes as a result of his service-connected low back disability.  

After reviewing the record, the Board finds that additional evidentiary development is therefore necessary to ensure that the current severity of the Veteran's service-connected bilateral knee and low back disability with lower extremity radiculopathy is appropriately documented.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any necessary due process actions and conducting any necessary evidentiary development, adjudicate (1) the issue of whether a September 1987 RO determination denying an increased rating for a fungus infection of the feet, as well as service connection for a low back disability, a knee disability, and residuals of bilateral frozen feet, was clearly and unmistakably erroneous; and (2) the claim of service connection for residuals of frostbite injuries to both ankles and legs.  Thereafter, provide the Veteran and any representative with appropriate notice of the determination and the opportunity to appeal.  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Advise the Veteran that he should submit the opinion from his physician that congestion and phlegm from his sinusitis ran down his throat causing his bronchial tubes to close up.  Afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include the physician that provided such a statement.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Obtain and associate complete records from the Las Vegas VAMC for the period from November 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After all records have been obtained and associated with the record, afford the Veteran a VA examination in connection with his claim of service connection for sinusitis.  Access to records in the Veteran's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination and the examiner should confirm that such records were reviewed.  Provide a full explanation for all opinions rendered.  


After examining the Veteran and reviewing the record, the examiner must provide the following opinions:  

Is it at least as likely as not that the pre-existing mild sinusitis noted at the Veteran's May 1976 service enlistment medical examination was aggravated during service.  If so, is it at least as likely as not that any increase in disability during service was due to the natural progression of the condition?

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that any current sleep apnea and/or chronic respiratory disorder, including asthma or bronchitis, is caused or aggravated by the Veteran's sinusitis.  

In providing the requested opinions, the examiner is requested to make specific reference to the pertinent evidence of record, including service treatment records documenting treatment for an upper respiratory infection and hay fever, as well as the Veteran's May 2013 hearing testimony to the effect that he has experienced ongoing sinus problems since service.  The report of examination should include a complete rationale for all opinions rendered.

5.  After all additional records are associated with the claims file, obtain an addendum opinion from a suitably qualified VA examiner regarding the Veteran's claim of service connection for diabetes mellitus.  Access to records in the Veteran's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination and the examiner should confirm that such records were reviewed.  Ask the examiner to provide an opinion, in light of prior examination findings and the service and post-service evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current diabetes mellitus is caused or aggravated by medication prescribed for any of his service-connected disabilities, to include sugar coated pain medications or steroids.  

6.  After all additional records are associated with the claims file, afford the Veteran a VA examination for the purpose of ascertaining the nature of his current right and left knee disorders.  Access to the records in the Veteran's Virtual VA and VBMS files must be provided to, and reviewed by, the examiner and it should be confirmed that such records were reviewed.  The examiner must provide a full explanation for all opinions.  

After examining the Veteran and reviewing the record, the examiner must identify all symptoms attributable to the service-connected right knee and left knee disabilities, to include whether there is instability, limitation of flexion, limitation of extension, locking, giving way, effusion, swelling, or painful motion.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.

7.  After all additional records are associated with the claims file, afford the Veteran a VA examination for the purpose of ascertaining the nature and severity of his current bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1, with radiculopathy of the left and right legs.  Access to the records in the Veteran's Virtual VA and VBMS files must be provided to, and reviewed by, the examiner and it should be confirmed that such records were reviewed.  A full explanation for all opinions must be provided. 

After examining the Veteran and reviewing the claims folder, the examiner should comment on the severity of the Veteran's service-connected low back disability, to include providing range of motion findings of the thoracolumbar spine.  He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner must also comment on the frequency and duration of any incapacitating episodes caused by the Veteran's service-connected low back disability.

He or she should comment on whether the service-connected right and left leg radiculopathy symptoms more nearly approximate mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve.  Finally, the examiner should also identify any neurological manifestations of the disorder other than lower extremity radiculopathy.

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims, considering all the evidence of record.  Document consideration of whether all right and left knee symptoms are appropriately rated and evaluated, to include whether separate disability ratings are warranted for loss of motion, instability, and/or frequent episodes of locking.  Also document consideration of whether referral for an extraschedular rating is warranted with respect to each of the Veteran's service-connected disabilities.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


